      Case 1:16-cr-00079-ER Document 236 Filed 08/18/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES,
                             Plaintiﬀ,
                                                               ORDER
               – against –                                16 Crim. 79 (ER)

RICHARD MOSELEY, SR.,

                             Defendant.


RAMOS, D.J.:
       Before the Court is Richard Moseley’s renewed petition for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) in light of the current COVID-19 outbreak at

USP Marion and his own positive diagnosis. Doc. 235. For the following reasons,

Moseley’s petition is DENIED.
I.     BACKGROUND
       From 2003 to 2014, Moseley orchestrated a massive fraud operation, stealing

from hundreds of thousands of ﬁnancially desperate clients and causing actual losses of

approximately $49 million. On November 15, 2017, Moseley was convicted of

conspiracy to collect unlawful debts, unlawful collection of debts, conspiracy to commit

wire fraud, wire fraud, aggravated identity theft, and false TILA disclosures. On June 12,

2018, he was sentenced to a term of 120 months imprisonment, and has been serving his

sentence at USP Marion, Illinois since July 2018. Moseley appealed his conviction.

Argument was heard on January 6, 2020, but the appeal remains pending.

       On April 14, 2020, Moseley, who is 75 years-old, applied to this Court for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), in light of the COVID-

19 pandemic and the heightened risk it presented to him both because of his age and

because of numerous health conditions, including heart and blood disorders. Doc. 210.

�e Court found that it lacked jurisdiction over the motion in light of Moseley’s pending
      Case 1:16-cr-00079-ER Document 236 Filed 08/18/20 Page 2 of 5




appeal, but stated that the petition presented a substantial legal issue for purposes of

Federal Rule of Criminal Procedure 37. Doc. 215. Moseley petitioned the Second

Circuit for a limited remand pursuant to Federal Rule of Appellate Procedure 12.1, and

the petition was granted. Doc. 216. After a telephonic hearing on May 8, 2020, the Court

denied Moseley’s petition for compassionate release on the merits. �e Court found that

granting the petition would not reﬂect the seriousness of Moseley’s conduct or promote

respect for the law. Doc. 223 at 10–11.

       On August 3, 2020, Moseley renewed his motion for compassionate release in
light of an outbreak of COVID-19 at Marion FSP, including the satellite camp where

Moseley is incarcerated. Doc. 225. As the Government concedes, 136 inmates have

recovered from COVID-19, four inmates have active cases, and two have died from the

virus at Moseley’s facility. Doc. 233 at 1. On August 4, 2020, Moseley’s attorney wrote

to advise the Court that Moseley had tested positive for COVID-19. Doc. 227. �e

Court again found that it did not have jurisdiction to consider the petition in light of

Moseley’s pending appeal, but aﬃrmed that the petition presented a substantial legal

issue. Doc. 231. �e Second Circuit indicated a limited remand on August 13, 2020.

Doc. 232. On August 17, 2020, the Government indicated that Moseley “appears to have

recovered from [COVID-19].” Doc. 233. Moseley disagrees, citing a persisting loss of

taste and smell, confusion, and alleged cognitive deﬁciencies. Doc. 235 at 1.
II.    LEGAL STANDARD
       A. 18 U.S.C. § 3582
       Although a court may not normally “modify a term of imprisonment once it has

been imposed,” there are certain limited exceptions, including “compassionate

release.” See United States v. Roberts, No. 18 Crim. 528, 2020 WL 1700032 (JMF), at *1

S.D.N.Y. Apr. 8, 2020 (citing 18 U.S.C. § 3582(c)(1)(A)). A court may reduce a

prisoner’s sentence when it ﬁnds that there are “extraordinary and compelling reasons”

that warrant such a reduction, but one of two conditions must ﬁrst occur: either the BOP


                                              2
      Case 1:16-cr-00079-ER Document 236 Filed 08/18/20 Page 3 of 5




Director may move the court to release the prisoner; or, alternatively, the prisoner himself

may move the court, but only after he has “fully exhausted all administrative rights to

appeal a failure of the BOP to bring a motion on the defendant’s behalf or the lapse of 30

days from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A)(i).

       Once a petition for compassionate release is properly brought before a court, its

discretion is guided by the policy statement in U.S. Sentencing Guidelines §

1B1.13. See Id. § 3582(c)(1)(A). In relevant part, the Guidelines place three conditions
on a determination of early release:
           (1) �ere are extraordinary and compelling reasons that warrant the
           reduction;
           (2) A situation where “the defendant is not a danger to the safety of
           any other person or to the community”; and
           (3) �e reduction is consistent with this policy statement.

§ 1B1.13. �e Guidelines include as an “extraordinary and compelling reason” the

existence of “a serious physical or medical condition . . . that substantially diminishes the

ability of the defendant to provide self-care within the environment of a correctional

facility and from which he or she is not expected to recover.” Id. cmt. 1(A)(ii)(I).

       When determining whether a prisoner is a danger to the community, section

1B1.13 refers to 18 U.S.C. § 3142(g), which in turn lists the following factors to be

considered:
           (1) the nature and circumstances of the oﬀense charged . . . ;
           (2) the weight of the evidence against the person;
           (3) the history and characteristics of the person . . . ; and
           (4) the nature and seriousness of the danger to any person or the
           community that would be posed by the person’s release.
If the sentencing court ﬁnds that “extraordinary and compelling reasons” exist, it “may

reduce the term of imprisonment (and may impose a term of probation or supervised

release with or without conditions that does not exceed the unserved portion of the


                                              3
       Case 1:16-cr-00079-ER Document 236 Filed 08/18/20 Page 4 of 5




original term of imprisonment), after considering the factors set forth in section 3553(a)

to the extent that they are applicable.” 18 U.S.C. § 3582(c)(1)(A).
III.      DISCUSSION
          �e Government primarily argues that Moseley’s petition is moot because he has

already contracted COVID-19 and has “recovered” after being mostly asymptomatic.

Doc. 233. In particular, Moseley reported an initial loss of taste and smell, but reports a

normal body temperature and oxygen saturation level. Id. Moseley argues that he is still

at heightened risk for developing serious COVID-19 symptoms. He reports that he “still

has a loss of sense of smell and taste, feels confused, and thinks he may be suﬀering from

cognitive deﬁciencies.” Doc. 235 at 1. Moseley further argues that elderly patients, like

himself, may take longer to develop symptoms “and are far more likely to become

seriously ill if they do.” Id. Furthermore, Moseley maintains that he has not been

retested to conﬁrm his recovery. Id. at 2.

          On the record before it, the Court is unable to say whether Moseley is still

vulnerable to COVID-19. But even if the Court were to agree that Moseley was still at

heightened risk, it would still deny his application. In considering whether to grant relief

pursuant to § 3582(c), courts are instructed to consider “the factors set forth in section

3553(a) to the extent that they are applicable.” 18 U.S.C. § 3582(c)(1)(A). Here, “the

nature and circumstances of the oﬀense,” are undoubtedly serious. 18 U.S.C. §

3553(a)(1). A sentence reduction at this point would fail both to reﬂect the “seriousness

of the oﬀense” and to aﬀord “adequate deterrence.” See 18 U.S.C. § 3553 (a)(2). Indeed,

Moseley has only served roughly 25 months of a 120-month sentence. Moseley’s crimes

were both long-term and widespread, and such a sentence reduction would fail to

adequately reﬂect the nature of his criminal conduct, promote respect for the law, provide

just punishment, aﬀord adequate deterrence, and protect the public from further ﬁnancial

crimes.




                                               4
      Case 1:16-cr-00079-ER Document 236 Filed 08/18/20 Page 5 of 5




IV.      CONCLUSION
         For the foregoing reasons, Moseley’s motion is DENIED. �e Clerk of Court is

respectfully directed to terminate the motion, Docs. 233, 235.


         SO ORDERED.


Dated:    August 18, 2020
          New York, New York

                                                        EDGARDO RAMOS, U.S.D.J.




                                            5
